t c summary opinion united_states tax_court annette l barnett petitioner v commissioner of internal revenue respondent docket no 7926-11s filed date annette l barnett pro_se whitney n moore for respondent summary opinion wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue and all rule continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be treated as precedent for any other case this case is before the court on a petition for redetermination of an income_tax deficiency of dollar_figure that respondent determined for petitioner’s taxable_year after concessions the issue for decision is whether petitioner is entitled to a deduction for unreimbursed employee business_expenses greater than the amount respondent allowed the unreimbursed employee business_expenses in dispute concern only vehicle expenses continued references are to the tax_court rules_of_practice and procedure 2petitioner conceded that she received income of dollar_figure from the refund of state income taxes respondent concedes that petitioner is entitled to a deduction of dollar_figure for unreimbursed employee business_expenses before the application of the floor of sec_67 of the conceded unreimbursed employee business_expenses dollar_figure was for petitioner’s vehicle expense and dollar_figure was for other expenses at trial petitioner produced no evidence substantiating the remaining disallowed other business_expenses therefore we deem the issues relating to the other business_expenses conceded see rule b finally we note that in the notice_of_deficiency respondent allowed petitioner the standard_deduction of dollar_figure in lieu of the claimed itemized_deductions because respondent allowed petitioner’s itemized_deduction for state_and_local_income_taxes and conceded the dollar_figure in unreimbursed employee business_expenses petitioner’s itemized_deductions again exceed the dollar_figure standard_deduction even after the application of the floor of sec_67 and petitioner’s concessions background some of the facts have been stipulated the stipulation of facts with accompanying exhibits and the stipulation of settled issues are incorporated herein by this reference at the time the petition was filed petitioner resided in california during the taxable_year at issue petitioner worked as a salesperson for rotech healthcare inc rotech for the first two months of the taxable_year petitioner worked out of the fountain valley office for the remainder of the year she worked out of the gardena office as a salesperson petitioner made sales calls to customers at their homes and to healthcare professionals at doctor’s offices hospitals skilled nursing facilities and assisted living facilities petitioner’s customers needed medical equipment such as nebulizers ventilators pulse oximeters bilevel machines and continuous positive airway pressure machines petitioner’s workday began at rotech’s office either in fountain valley or gardena from these offices petitioner would drive her personal car to appointments with customers and healthcare professionals at the end of the day petitioner would drive back to rotech’s office or straight home depending on the location of her last appointment for the taxable_year petitioner attached a schedule a itemized_deductions and a form 2106-ez unreimbursed employee business_expenses to her form_1040 u s individual_income_tax_return on the schedule a and the form_2106 petitioner claimed dollar_figure for unreimbursed employee_expenses dollar_figure for vehicle expenses and dollar_figure for other business_expenses petitioner reported that she drove her vehicle big_number miles for business and big_number miles for other reasons petitioner did not report that she drove the vehicle any miles for commuting as part of a nonaccountable_plan rotech provided petitioner with a car allowance of dollar_figure per pay_period which petitioner included in gross_income respondent issued a notice_of_deficiency on date disallowing the dollar_figure deduction for unreimbursed employee business_expenses and determining an increase in income of dollar_figure for a state tax_refund all other adjustments were computational petitioner timely filed a petition for redetermination with this court a trial was held on date discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner in certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof this case involves a deduction claimed on schedule a of petitioner’s tax_return deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to any claimed deduction rule a 503_us_79 taxpayers are required to identify each deduction show that they have met all requirements and keep books_or_records to substantiate all claimed deductions sec_6001 62_tc_834 sec_1_6001-1 income_tax regs the deduction in dispute here is allowable if at all under sec_162 which allows deductions for ordinary and necessary business_expenses a business_expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business see 320_us_467 308_us_488 the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 but to obtain a deduction for expenses_incurred through the performance of services as an employee the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 if the expenses are reimbursed by the employer pursuant to an accountable_plan the reimbursed amount is excluded from gross_income and not considered wages or other compensation sec_1_62-2 income_tax regs but if the reimbursement is not made under an accountable_plan then the amount of the reimbursement is includible in gross_income sec_1_62-2 income_tax regs in that case the taxpayer may deduct actual expenses as miscellaneous_itemized_deductions id to qualify as an accountable_plan the plan must have a business connection require substantiation of expenses and require the return of amounts exceeding expenses_incurred sec_1_62-2 e and f income_tax regs if a taxpayer establishes that he or she is entitled to a deduction but is unable to substantiate the amount of that deduction the court can estimate the amount bearing heavily against the taxpayer 39_f2d_540 2d cir but the taxpayer must provide some credible_evidence upon which to base the estimate 85_tc_731 sec_274 however imposes heightened substantiation requirements for certain expenses including automobile expenses sec_274 sec_280f for expenses relating to automobiles a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of each separate expense the mileage for each business use of the automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date account books diaries logs statements of expense trip sheets and similar records generally qualify as adequate_records sec_1_274-5t temporary income_tax regs supra a contemporaneous log is not required but the court will afford a statement that is not made at or near the time of the expenditure the same degree of credibility only if the taxpayer’s reconstruction has a high degree of probative value sec_1_274-5t temporary income_tax regs supra petitioner produced weekly planners created for rotech these planners listed petitioner’s appointments for each day of the week along with a brief description of their purpose petitioner provided planners for only weeks some of which were missing pages about half of the planners had petitioner’s name on the top but the rest did not for most days notations reflected the miles petitioner traveled where the mileage was recorded it was sometimes handwritten and sometimes typed according to petitioner she added the handwritten mileage shortly before trial and the handwritten numbers reflect a number that her computer would not print petitioner provided two sets of these weekly planners one set which petitioner produced at trial had weeks the other set which petitioner provided to a tax compliance officer sometime before trial had only five weeks two of which were in august and were not included in the set produced at trial 3at trial petitioner indicated that she believed she could obtain copies of the other weeks of planners from rotech we informed petitioner that we would not issue an opinion in this case for at least days to give her time to obtain further documentation and an opportunity working with respondent to reach and submit additional joint stipulations to the court to date we have not received any such stipulations and we therefore decide the case on the record before us planners for the remaining three weeks were in the set produced at trial but the handwritten mileage numbers are not consistent between the two sets for the week of june calling into question the accuracy of the rest of the handwritten mileage entries on both sets in addition rotech provided petitioner with a car allowance of dollar_figure per pay_period for a total of dollar_figure this allowance was part of a nonaccountable_plan respondent conceded that petitioner is entitled to a deduction in this amount thus petitioner’s records would have to substantiate an amount greater than dollar_figure but her records even when viewed in the most favorable light do not show a greater amount petitioner has not shown that she is entitled to an amount greater than that respondent allowed and has not carried her burden_of_proof 4petitioner stated that she did not receive this amount every month but payroll records reveal that petitioner received the car allowance every pay_period 5petitioner’s records show at most an expense of dollar_figure which makes respondent’s concession appear generous in the light of applicable income_tax regulations see eg sec_1_62-2 income_tax regs sec_1_274-5t c and temporary income_tax regs fed reg date the court has considered all of petitioner’s contentions argument requests and statements to the extent not discussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and concessions by the parties decision will be entered under rule
